United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10190
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

IVAN ESPARZA,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 4:02-CR-179-ALL-A
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Ivan

Esparza has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Esparza

has filed a response to counsel’s motion in which he argues,

inter alia, that he received ineffective assistance of trial

counsel.   The record has not been adequately developed for us to

consider on direct appeal Esparza’s argument that trial counsel

was ineffective.    See United States v. Haese, 162 F.3d 359,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10190
                                -2-

363-64 (5th Cir. 1998).   Our independent review of the briefs and

the record discloses no nonfrivolous appellate issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.